Citation Nr: 0513058	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  02-11 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from January 12, to March 4, 
1976.  

In November 1981, the Board of Veterans Appeals (Board) 
denied service connection for schizophrenia.  

By rating action in May 1982, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for schizophrenia.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

This matter comes before the Board on appeal from a March 
2002 decision by the RO which found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for schizophrenia.  In January 2004, the 
Board found that new and material evidence had been submitted 
and reopened the claim, to include PTSD, and remanded the 
appeal for additional development.  The claim for PTSD has 
been properly developed and the veteran has been provided 
with the pertinent laws and regulations.  Therefore, the 
issue has been restated by the Board to reflect more 
accurately the nature of the veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

A review of the claims folder reveals that in 1982, the 
veteran appointed the American Red Cross (ARC) as his 
representative in matters before VA.  However, it has been 
brought to the Board's attention that ARC no longer maintains 
an office in Puerto Rico.  In a statement dated and received 
at the VA Appeals Management Center in November 2004, the 
Puerto Rico Public Advocate for Veterans Affairs (PRPAVA) 
notified VA that they had been appointed the veteran's 
representative in October 2002.  A copy of the VA Form 21-22, 
dated October 24, 2002, appointing PRPAVA as the veteran's 
representative, accompanied the PRPAVA statement.   PRPAVA 
has not been provided copies of any pertinent information 
related to the decision nor have they had an opportunity to 
review the record or offer any argument on behalf of the 
veteran.  The appeal must be remanded to afford the 
representative an opportunity to review the veteran's claims 
folder and submit a statement on behalf of the veteran.  
38 C.F.R. §§ 20.608, 20.1304 (2004).  

Additionally, in October 2002, the veteran requested a 
postponement of a scheduled RO hearing until he could appoint 
a new representative.  It appears that he secured new 
representation that same month.  Now that a representative 
has been appointed, the veteran should be contacted to 
determine if he still wishes to be scheduled for an RO 
hearing.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The veteran and his representative 
should be contacted and asked to clarify 
whether the veteran wants an RO hearing.  
If he does not respond, he should be 
scheduled for a personal hearing before a 
RO hearing officer.  

2.  The representative should be afforded 
an opportunity to review the claims 
folder and submit a statement on behalf 
of the veteran.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


